JOHNSON, Circuit Judge,
dissenting.
*309The majority’s opinion essentially sets forth two premises. Initially, the majority concedes that it is bound by this Court’s earlier decision in Chisom v. Edwards, 839 F.2d 1056 (5th Cir.), cert. denied sub nom. Roemer v. Chisom, — U.S. -, 109 S.Ct. 390, 102 L.Ed.2d 379 (1988). Chisom, which examined the application of Section 2 of the Voting Rights Act in the context of a challenge to Louisiana’s system of electing state supreme court justices,1 held that Section 2 applies with equal force to judicial elections. The panel in Chisom based this conclusion upon an examination of both the plain language and the legislative history of the Act. I applaud the reaffirmation of what I consider to be an inarguable and fundamental proposition.
I am, however, constrained to part company with the remainder of the majority opinion. The majority attempts to eviscerate the import of Chisom by whittling away at Chisom’s language and reasoning so that the case is left standing for the tenuous proposition that Congress intended in Section 2 to prohibit the discriminatory dilution of minority voting strength when minorities are attempting to elect appellate court judges, but that Section 2(b) can never reach the at-large elections of trial judges — regardless of whether one or one hundred judges are elected from the same district — because the latter officials decide controversies independently. Succinctly, the majority, although “persuaded that Chisom’s decision regarding the election of appellate judges was correct,” has concluded that “the at-large election of trial judges does not violate Section 2(b) of the Voting Rights Act.” Majority Opinion at 295. There is no support in the words of the Act itself, in Chisom, in the legislative history of Section 2, nor in logic for the majority’s embrace of this result-oriented distinction. For the reasons stated herein, this dissent is respectfully submitted.
I
This Court in Chisom made clear that the express language of Section 2 extends to any state election in which a candidate runs for public office, including judicial elections.2 Texas district court judges are elected by popular vote, and, therefore, the language of the Voting Rights Act and the reasoning of Chisom require that minority groups not be systematically denied the opportunity to elect the judicial candidates of their choice. Yet despite this Court’s previous determination that “[mjinorities may not be prevented from using section 2 in their efforts to combat racial discrimination in the election of state judges,” Chi-som, 839 F.2d at 1065, the majority now holds that no set of plaintiffs can be allowed to maintain a vote dilution claim under Section 2 of the Voting Rights Act if the challenged at-large elections target judges who do not operate on a “collegial-*310body” level.3
The majority, characterizing Texas district court judges as single office holders, concludes that no violation of Section 2(b) can be shown because “the full authority of a trial judge’s office is exercised exclusively by one individual, and there can be no share of such a single-member office.” Majority Opinion at 308. I am totally at odds with the majority’s application of the so-called single office holder exception.
The majority relies primarily on the Second Circuit’s opinion in Butts v. City of New York, 779 F.2d 141 (2d Cir.1985), which dealt with New York’s primary runoff election law. The contested New York law provides that if no candidate for may- or, city council president, or comptroller receives more than forty percent of the vote in a party primary, then a run-off between the two candidates receiving the most votes is held. The district court, concluding that the totality of the circumstances demonstrated a Section 2 violation, found for the plaintiffs. The Second Circuit reversed, noting that
so long as the winner of an election for a single-member office is chosen directly by the votes of all eligible voters, it is unlikely that electoral arrangements for such an election can deny a class an equal opportunity for representation.... The rule in elections for single-member offices has always been that the candidate with the most votes wins, and nothing in the Act alters this basic political principle.
Butts at 149. The Second Circuit also notes that
[t]he concept of a class’s impaired opportunity for equal representation [cannot be] ... uncritically transfer[ed] from the context of elections for multi-member bodies to that of elections for single-member offices.... [Tjhere is no such thing as a “share” of a single-member office.
Butts at 148. It is this language in the Butts opinion upon which the majority hinges its argument.
Each of the three elected offices at issue in Butts was one to which only one person was elected from the voting district. Concluding that it is impossible to capture a “share” of a single-member office, the Second Circuit held that the contested electoral law did not trigger a vote dilution analysis and therefore could not violate Section *3112(b).4 The majority’s decision in the instant ease protracts Butts’ reasoning to conclude that, where there are a number of identical positions to be elected from one geographic area, and each office holder exercises autonomy over that office, if minority groups are unable to elect their preferred candidate, this is simply a consequence of the political process and not the result of vote dilution.5
Despite prior interpretations of the Voting Rights Act that point to a congressional intent to give the Act the broadest possible scope in combatting racial discrimination in voting,6 and despite our admonition in Chisom that application of Section 2 is not dependent on the function of the elected official involved, the majority expands Butts’ rule beyond its logical bounds to an examination of a trial court judge’s role as a sole decisionmaker.7 Butts was decided in the context of an election for mayor, city council president and comptroller. In each of these elections, only one person would be elected to serve in each capacity; there would not, for example, be two comptrollers serving that geographic area. I cannot join in contorting the reasoning of Butts to a situation where several positions, albeit similar, are elected by and from the same voting body to serve the same geographic area.8
In concluding that Texas district court judges are single member office holders, the majority places significant reliance on its determination that the “full authority of a trial judge’s office is exercised exclusively by one individual.” Majority Opinion at 308. This conclusion seems contrary to the majority’s summation of the judicial system in Texas. For example, administrative matters are handled through a collegi*312al decision-making process by the district judges within the county. Such matters include the election of a local administrative judge, the appointment of staff and support personnel, the adoption of local rules of administration, the adoption of local rules and the exercise of supervisory authority over the clerk’s office. See Tex. Govt.Code Ann. § 74.091 et seq. (Vernon 1988). In addition, the judges are charged with the responsibility of appointing a county auditor. Id. § 74.001 et seq. Looking to the county’s caseload, the authority of resolving those controversies is shared by all. In Harris County, for example, fifty-nine district judges have overlapping authority to handle the heavy caseload of the district. Similarly, jury selection, case assignment, and record retention are handled on a county-wide basis. Furthermore, as the majority notes, “cases can be freely transferred between judges and ... any judge can work on any part of a case including preliminary matters.” Majority Opinion at 304. One district judge may, therefore, find his or her hands tied — or greatly assisted — by an earlier order imposed by another court located in the county. Tex.R.Civ.Pro. 330(h). In light of this overlapping authority and responsibility, it seems somewhat incongruous to suggest that district court judges do in fact exercise “full” authority over the office.9
Regardless of the ultimate conclusion on that issue, an analysis of the asserted independent nature of Texas district court judges is not, in my view, the proper recipient of this Court’s focus. Whether the office-holder wields his power in an individual or collegial manner is simply not the relevant inquiry. The single office-holder exception should not be construed so as to require an examination of whether each trial judge truly exercises his or her official duties independent of — or in conjunction with — the other judges. Rather, the single office exception is a common sense approach to the fact that an electoral scheme for election of only one official with unique responsibilities cannot be subdivided. Butts was not based on a “collegial deci-sionmaking” rationale, nor was this concept even discussed. The Butts exception is premised simply on the number of officials being elected and the impediment to subdividing a single position so that minority voters have the opportunity to elect a “share”. Unlike the election for mayor or comptroller in Butts, the instant case is concerned with the election, within discrete geographic areas, of a number of officials with similar, and in most instances identical, functions.
One court has already specifically addressed the problem with which we are faced. In Southern Christian Leadership Conference v. Siegelman, 714 F.Supp. 511 (M.D.Ala.1989), the court rejected the application of Butts to the election of several trial judges from a single county.10
In effect, the at-large boundaries [in Butts] coincide with the only “district” boundaries possible; because there is only one position to be filled, it becomes impossible to split up the jurisdiction any *313smaller. The concept of vote dilution is effectively rendered meaningless and such offices are inappropriate for section 2 vote dilution challenges. There is no such rationale, however, for not applying section 2 to elected positions merely because “the full authority of that office is exercised exclusively by one individual,” as the defendants would have this court do.
Siegelman at 519-20 (footnotes omitted).
The approach in Siegelman is consistent with the Supreme Court’s analysis in Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986). In Gin-gles, the Supreme Court stated that a threshold inquiry in a claim that an at-large election system dilutes minority voting strength is whether there is evidence that the minority group is sufficiently large and geographically compact to constitute a majority in a single-member district. “The single-member district is generally the appropriate standard against which to measure minority group potential to elect because it is the smallest political unit from which representatives are elected.” Id. at 50 n. 17, 106 S.Ct. at 2766 n. 17. Proof of this geographically compact minority population essentially isolates the at-large electoral structure as the feature which has the potential to deny the minority fair electoral access. The maintenance of an at-large election scheme is not dilutive, however, where the electoral scheme in the relevant jurisdiction is not divisible because the office is held by only one person.11
Applying this reasoning, I would adopt the Siegelman court’s definition of single member office:
The true hallmark of a single-member office is that only one position is being filled for an entire geographic area, and the jurisdiction can therefore be divided no smaller. While mayors and sheriffs do indeed “hold single-person offices in Alabama,” they do so because there is only one such position for the entire geographic area in which they run for election .... [Wjhat is important is how many positions there are in the voting jurisdiction. It is irrelevant, in ascertaining the potential existence of vote-dilution, that these officials happen to exercise the full authority of their offices alone.
Siegelman, 714 F.Supp. at 518 n. 19 (emphasis original).
The Voting Rights Act is violated where the challenged system has the effect of discouraging equal participation in the electoral process and of lessening the chance of minority voters to elect representatives of their choice. Where several officials, performing the same job, are elected at-large *314from one geographic area, the potential for vote dilution is no less tangible simply because each official acts independently of the others. As the court in Siegelmcm stated, I can “discern no rational reason why the concept of vote dilution cannot, or should not, apply to elected members of the judiciary simply because judges exercise their authority in solitude.” 12 Id. at 520.
To focus primarily on the function of the official when analyzing a Voting Rights Act claim is to ignore the essential inquiry of the Act: has the fundamental right of minorities to vote for candidates of their choice been violated by the dilution of minority voting strength? A fair reading of Section 2 gives no indication that a reviewing court should concentrate on whether the election is for a mayor, an alderman, a legislator, a judge or any other kind of elected official.13 Rather, the entire focus is on the minority voter and whether that *315voter has been allowed the opportunity to participate in the democratic process which has been designed to shape and mold our nation. As this Court stressed in Chisom,
[n]owhere in the language of Section 2 nor in the legislative history does Congress condition the applicability of Section 2 on the function performed by an elected official.... Once a post is open to the electorate, and if it is shown that the context of that election creates a discriminatory but corrigible election practice, it must be open in a way that allows racial groups to participate equally-
Chisom at 1060 (citing Dillard, 831 F.2d 246).
The instant case reveals an electoral scheme which is “discriminatory but corri-gible,” through the use of subdistriets. Each county elects three to fifty-nine district court judges. In each county, all have the same authority and exercise the same responsibility. With the exception of specialty courts, all judgeships are essentially fungible; within each specialty, the judge-ships are also clearly interchangeable. Section 2 requires that once correctable vote dilution has been established, it must be eradicated by the implementation of a plan which will “completely remedy” 14 the violation by “fully providing an] equal opportunity for minority citizens to participate and to elect candidates of their choice.” Senate Report Accompanying 1982 Amendments to Section 2, at 31.
II.
In Gingles, the Supreme Court reaffirmed the totality of the circumstances approach to examining a vote dilution
claim. This Court has set out guidelines for evaluating the totality of the circumstances in such a claim. In Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir.1973) (en banc), affd sub nom. East Carroll Parish School Board v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976) (per cu-riam), this Court set forth a non-exclusive list of factors to be examined when applying the totality of the circumstances test. The factors, derived from the Senate Judiciary Committee Report accompanying the 1982 amendments to the Voting Rights Act, include (1) the history of discrimination in the state; (2) the extent to which voting is polarized by race; (3) the existence of practices or procedures which enhance the opportunity for discrimination;
(4) whether minority groups have been denied access to a candidate slating process;
(5) the existence and extent of any socio-po-litical vestiges of discrimination; (6) whether political races are characterized by overt or covert racial appeals; and (7) the extent to which minority groups have been elected in the jurisdiction. In addition, the legislative history of the Act instructs that an inquiry into the responsiveness of the elected officials to minority needs and whether the state’s asserted reasons for maintaining the existing system are tenuous may provide additional insight.
The Supreme Court in Gingles examined the totality of the circumstances to evaluate the North Carolina electoral scheme. In doing so, the Court noted that “[t]hese factors were derived from the analytical framework of White v. Regester ... as refined and developed by the lower courts, in particular by the Fifth Circuit in Zim-*316mer_” Gingles 478 U.S. at 36 n. 4, 106 S.Ct. at 2759 n. 4 (citations omitted). The Supreme Court went further than the mere application of the totality test, however, and set forth a three-part foundation for proving a Section 2 vote dilution claim. The minority group must demonstrate first that it is sufficiently large and geographically compact to constitute a majority in a single-member district; second, that the minority is politically cohesive; and third, that the majority votes sufficiently as a bloc to usually defeat the minority’s preferred candidate. Gingles at 50-51, 106 S.Ct. at 2766-67. Unless these threshold factors are established, “the use of multi-member districts generally will not impede the ability of minority voters to elect representatives of their choice.” Id. at 48, 106 S.Ct. at 2765. Once the plaintiffs have satisfied the threshold requirements, the district court proceeds to the totality of the circumstances inquiry.
The majority’s holding that there cannot be a violation of Section 2(b) in the instant case extinguished the need to address the merits of the case.15 However, without addressing the existence, vel non, of the threshold Gingles factors, the majority indicates it would nonetheless conclude that no Section 2 violation has been established because “the state’s powerful interest in its structural arrangement of individual trial judges outweighs the potential amelioration of any dilution of minority interests achievable by districting.” Majority Opinion at 308. A reading of the majority opinion provides no insight into whether the majority would consider the state’s interest to be a threshold factor in parity with the Gingles factors, or whether the state’s interest is more properly considered later during an overall examination of the totality of the circumstances. For the reasons stated below, I consider an examination of the State’s interest to be a factor which should be weighed by a court applying the totality test only after existence of the threshold Gingles factors has been determined. I am further convinced that, whether treated as a threshold factor or in the context of the totality test, the state in the instant case has not articulated so compelling an interest in retaining the existing electoral scheme that the dilution of minority votes should go unremedied.16
A.
The defendants argue that elections for trial judges present strong state interests for retaining an at-large election system. Even if this contention has merit, the State’s asserted interests are relevant only to the inquiries of whether plaintiffs have proven a Section 2 violation under the totality of the circumstances and, if so, what remedy would be most appropriate to alleviate the dilution of minority voting strength, while intruding on state interests only to the extent necessary to accomplish the task.
By its own terms, Section 2 requires an assessment of the “totality of the circumstances” presented in the record. Courts applying the totality test are guided by Gingles’ articulation of the relevant factors. When assessing the point at which a state’s articulated interest in retaining the current at-large scheme should be considered, the Supreme Court’s acknowledgment that the Senate factors are secondary considerations, behind the three-part Gingles test, is of particular relevance. Specifically, the Supreme Court noted that, while the Senate Report factors “may be relevant to a claim of vote dilution *317through submergence in multimember districts, unless there is a conjunction of the [three threshold factors], the use of multi-member districts generally will not impede the ability of minority voters to elect representatives of their choice.” Gingles 478 U.S. at 48, 106 S.Ct. at 2765. From this language, it is apparent that the Supreme Court has articulated a legal test for vote dilution claims which anticipates a threshold showing of only geographical compactness, political cohesion, and white bloc voting.
The conclusion that the state’s interest is properly considered in the second phase of the Gingles analysis is bolstered by the Senate Report’s indication that the list “of typical factors is neither comprehensive nor exclusive. While the enumerated factors will often be pertinent to certain types of § 2 violations, particularly to vote dilution claims, other factors may also be relevant and may be considered.” Gingles at 45, 106 S.Ct. at 2763 (footnote omitted). The Report stresses that no particular factors need be proved and neither the existence nor the non-existence of a majority of factors dictate the outcome. Rather, the determination of whether the political processes are equally open depends on an evaluation of the relevant political process. It is during this examination of the jurisdiction’s political process that a state’s interest in retaining the existing system is particularly relevant.17
Congress most certainly did not intend to frustrate the important state interest in a fair and impartial judiciary; at the same time, however, Congress explicitly expressed the affirmative intent to replace unlawfully dilutive electoral systems with ones in which minorities would have a full and fair opportunity to participate. In enacting Section 2(b) of the Voting Rights Act in 1982, it is clear that Congress was continuing the struggle to make the Act responsive to the needs and aspirations of the nation — to make absolutely certain that the fundamental right of minorities to vote for candidates of their choice was not abridged.
For these reasons, a court should first proceed to determine whether the Gingles three-part test has been met; it should then proceed to consider, under the “totality of the circumstances,” other relevant factors,18 including the state interest in maintaining an at-large election system, to determine whether, on balance, the plaintiffs have proved a Section 2 violation.19
*318B.
In the instant case, the State has not emphasized the interests discussed above as justification for its dilutive electoral system. The State instead focused on the argument, already addressed, that Texas district court judges are single-person offices not subject to the dilution test. The State’s interests which were asserted at trial include (1) ensuring popular accountability by making judges’ jurisdiction coterminous with the electoral boundaries; (2) avoiding bias caused by small electoral districts; and (3) administrative advantages of at-large elections, including the use of specialized courts. The majority would accept the existence of these interests and afford them controlling weight:
In embracing the single official concept, we express the judgment that the state’s powerful interest in its structural arrangement of individual trial judges outweighs the potential amelioration of any dilution of minority interests achievable by districting. This is particularly true here, where ... the subdistricting remedy is at best problematic, and is likely perverse. The state’s interests include avoiding the fact and appearance of biased decisionmaking, preserving the core attribute of the trial judge — unshared and non-delegable judgment.
Majority Opinion at 308. I do not agree that the articulated state interest is sufficient to outweigh those factors demonstrating the existence of vote dilution.
Accountability: The State has advanced the argument that at-large elections provide greater accountability of the judge to county voters. Consequently, as the Chief Justice of the Texas Supreme Court testified, judges are “accountable to those people who can be hailed [sic] into their court,” because people who feel they have been wronged by a particular judge may vote against that judge in the next election.
In the instant case accountability is not a compelling enough reason to justify maintaining the current dilutive system. The argument that judges must remain “accountable” to potential litigants in their courts pales in light of the current Texas venue rules, which frequently result in an out of county resident appearing before a judge for whom the litigant cast a vote neither for nor against. Similarly, parties can agree to give a county court venue over a case not arising in the county. Nipper v. U-Haul Co., 516 S.W.2d 467 (Tex. Civ.App.—Beaumont 1974).
There are other occasions when a party may appear before a judge elected by the residents of another county. For example, district court judges are frequently called into other counties to help with docket control. Despite the fact that the county’s residents have no recourse against this out-of-county judge at the ballot box, Texas courts have upheld the constitutionality of this practice. See, e.g., Reed v. State, 500 S.W.2d 137 (Tex.Crim.App.1973). Nor is the practice of electing judges from subdis-tricts without precedent in the state. Texas Justice of the Peace courts, lower level trial courts, are elected from sub-county precincts while having jurisdiction over the entire county.20
*319Accountability may in fact provide one of the rationales for having an elected judiciary; in the instant case, however, the State has not explained why accountability is an important interest under the existing system. Judges will still be accountable to the electorate even if they are elected from areas smaller than the county. Furthermore, there is no indication that the theory of judicial accountability has worked in practice in the state. As witnesses for the defendants noted, judicial campaigns seldom addressed the judicial performance of the particular candidates. More commonly, voters cast their ballots on the basis of race, party affiliation, name recognition or other factors unrelated to judicial performance.
There seems to be no basis in fact for the State’s contention that county-wide accountability is important to the proper selection of district judges, or that ensuring a measure of electoral accountability is significantly defeated by dividing the county into electoral districts. The State’s asserted interest in assuring that litigants have the opportunity to respond at the ballot box to judges before whom they have appeared seems more academic than real.
A Fair and Impartial Judiciary: Both the State and intervenors put on witnesses who testified that the creation of subdis-tricts was inadvisable because it could lead to perceptions of judicial bias and undue influence by special interests. Specifically, the witnesses testified that judges elected from smaller districts would be more susceptible to undue influence by organized crime or to pressure by other political sources including special interest groups.
This concern that a judge elected from a small electorate is more susceptible to improper pressure, however, has not stopped Texas from creating judgeships in some counties with relatively small populations. Texas has 362 district courts. Of these, a significant number are elected from areas of less than 100,000 people; in a number of areas, as few as 24,000 to 50,000 people constitute the relevant electorate. Even if Harris County (with a population of 2.5 million people) was divided into fifty-nine subdistricts (the number of district courts of general and special jurisdiction), each district would contain approximately 41,000 people.21 If Dallas County were divided into thirty-seven subdistricts, each subdis-trict would have approximately 42,000 people. Consequently, the asserted State concern with the size of the electorate is of questionable import.
Furthermore, Texas law does not reflect the witnesses’ fear that subcounty districts are inconsistent with the existence of a fair and impartial judiciary. Notably, the Texas Constitution does not even require the county-wide election of the district judges at issue here, but permits the voters to decide to elect them from subdistricts. See Tex. Const. Art. 5, § 7a(i) (Vernon 1990). Justices of the Peace are already elected from areas smaller than a county; in a very extended number of counties, these districts contain smaller populations than the hypothetical subdistricts of Dallas and Harris counties discussed above. For example, the Texas Constitution permits counties with as few as 18,000 people to be divided into four justice of the peace precincts. Tex. Const. Art. 5, § 18(a) (Vernon 1990).
Considering the precedent within the state for the creation of judicial subdis-tricts, the size of the potential subdistricts, and the lack of any real indication that perceived impropriety would result,221 can*320not agree that this asserted interest should be afforded substantial weight.
Administrative Advantages: The State has cited to the administrative advantages of the present system, including the county-wide retention of records, the random assignment of cases to judges within the county which aids docket control and county-wide jury empaneling. There is no reason why an electoral scheme utilizing sub-districts cannot retain each and all of these administrative features; any remedy imposed in this case need not require that a judge elected from a subcounty area have jurisdiction only over that area. In fact, the interim plan fashioned by the district court specifically retained these administrative features. Furthermore, even if retention of certain administrative conveniences were not possible under a remedial scheme, that fact cannot justify the continuation of an otherwise racially dilutive electoral process. See Westwego Citizens for Better Gov’t v. Westwego, 872 F.2d 1201 (5th Cir.1989).
The majority opinion seems to place great weight on the interest of the State in retaining the system of “specialty” courts. I am unable to conceive why a remedy would be unable to accommodate this interest in retaining these courts of specialized jurisdiction.23 Most counties which utilize the administrative convenience of specialty courts have several of each court; consequently, a remedy can be formulated which retains the use of such courts.24 It cannot be gainsaid that the State has almost unlimited flexibility to devise a remedial plan which retains specialty courts and other important government interests as much as possible while eradicating the dilution of minority voting strength. It is my firm belief that the history, the intent, the text and spirit of the Voting Rights Act in general and Section 2 in particular mandates the implementation of just such a remedial electoral scheme.
Summary: Taken together, the State’s articulation of its interest in retaining the current system seems impotent when compared to the clear purpose of the Voting Rights Act. The State has not shown an inalterable policy of not subdividing districts, nor has it shown that judges will be less accountable to the electorate when elected from a smaller unit. Further, there is no indication that any impropriety, real or perceived, on the part of judges elected from smaller units will in fact occur; this is especially true in light of the size of some electoral units already in existence. Finally, while the State may indeed have a legitimate interest in retaining specialty courts, the State has failed to demonstrate why that interest cannot be effectuated in an electoral scheme which does not dilute minority voting strength. While it may indeed be possible that a case will someday come before a court in which a state can articulate such an interest in retaining the current system so as to tip the balance when weighing the totality of the circumstances, I am convinced that this is not that case.
III.
Although there is not room to fully address the district court’s opinion on the merits, I feel it is necessary to indicate that I would not affirm the remedial portion of the district court’s order in toto. Specifically, I am constrained to conclude that the district court acted beyond the scope of its remedial powers by ordering that judicial elections be nonpartisan.
A district court, in fashioning a remedy under the Voting Rights Act or the Constitution, must not reject state policy choices any more than necessary to correct the *321specific violation involved. See White v. Weiser, 412 U.S. 783, 93 S.Ct. 2348, 37 L.Ed.2d 335 (1973); Whitcomb v. Chavis, 403 U.S. 124, 91 S.Ct. 1858, 29 L.Ed.2d 363 (1971). Interim plans are not exempt from the requirement of due deference to state policy. In fact, because reapportionment is primarily a matter for legislative consideration,25 the doctrine of judicial deference to state interests is especially strong when a court orders a temporary or interim plan. Upham v. Seamon, 456 U.S. 37, 102 S.Ct. 1518, 71 L.Ed.2d 725 (1982). As this Court stated in Chisom v. Roemer, 853 F.2d 1186, 1189 (5th Cir.), rehearing denied, 857 F.2d 1473 (1988):
a federal court should jealously guard and sparingly use its awesome power to ignore or brush aside long-standing state constitutional provisions, statutes, and practices. There can be no doubt that ... federal courts do and indeed must have this authority in our unique form of government. It is the use of this power that must be maintained in the balance, a balance which is more delicate than usual when a state’s judicial process is involved.
The district court’s order fails to defer to a political choice of the State of Texas, a choice which was not even challenged by the plaintiffs in the instant case. The district court gave no explanation for rejecting the system of partisan elections. No evidentiary hearing was held on the issue, and no factual findings were made. The equity powers of the district court neither encompass nor justify the district court’s actions; the district court should have deferred to the state’s policy choice for partisan elections as expressed in its statutory scheme.
IV.
In sum, I cannot concur in the majority’s opinion in the instant case. “The Voting Rights Act was designed by Congress to banish the blight of racial discrimination in voting, which has infected the electoral process in parts of our country for nearly a century.” 26 I stand strong in the belief that the majority has chosen the wrong lens with which to examine this particular specimen of vote dilution. The majority has looked to the function of the elected official, and the duties and powers of that official once in office, to conclude that, because trial judges act independently, at-large elections cannot result in minority vote dilution. Again, there is no support in the words of the Act itself, in Chisom, in the legislative history of Section 2, nor in logic for the majority’s embrace of this result-oriented distinction; neither the language nor the history of the Voting Rights Act indicates that the Act is, in any way, concerned with what names or positions are listed on the ballot. Section 2(b) of the Voting Rights Act is concerned with the rights of the minority voters casting their ballots for leaders of their choice. The United States Congress, by enacting the Voting Rights Act, has instructed that this and every other court focus on the power and effect of each vote cast, and in making sure that, because of submergence in white majority areas, minorities are not denied an equal opportunity to effectively participate in the democratic process.
I respectfully dissent.

. Louisiana Supreme Court Justices sit as members of a collegial body.


. The United States Attorneys General have consistently interpreted the Voting Rights Act broadly, and, more recently, the Attorney General has interpreted Section 2 to reach elected judges. At the time the original Voting Rights Act was passed in 1965, the Attorney General stated that "every election in which registered voters are permitted to vote would be covered.” Voting Rights: Hearing Before Subcommittee No. 5 of the House Judiciary Committee, 89th Cong. 1st Sess. 21 (1965) (emphasis added). In both Chisom and in the instant case, the Attorney General filed an amicus brief in which he maintains that the scope of Section 2 reaches all elections, including judicial elections.
Additionally, in a very recent Section 5 preclearance review of the majority vote, designated post, at-large method of electing judges in Georgia, the Assistant Attorney General has denied preclearance, concluding, in part:
Our review of a broad range of evidence in this regard indicates that polarized voting generally prevails in all of the superior court circuits now under review and there is a consistent lack of minority electoral success in at-large elections. Thus, it appears that, in the totality of the circumstances, black voters in these circuits have a limited opportunity to elect their preferred candidates. ...
In addition, the state has not shown how its interests are served by circuitwide elections in many of the circuits now at issue where the at-large election feature is in apparent violation of Section 2 of the Voting Rights Act.
Letter from Assistant Attorney General John R. Dunne to Georgia Attorney General Michael J. Bowers (Apr. 25, 1990).


. The majority begins its erosion of Chisom by altering the focus of that opinion’s construction of the term “representative,” which is found in the statutory language of Section 2(b). 42 U.S.C. § 1973(b). In Chisom, we defined a representative, for purposes of the Voting Rights Act, as anyone selected by popular election from a field of candidates to fill an office. 839 F.2d at 1063. The majority now subtly constricts this definition by redefining "representative" as someone who ”reflect[s] the views of the electors,” Majority Opinion at 299, and “who is responsive to [the peoples'] changing will.” Id. at 296. This amended construction of the statutory term incorrectly focuses on the role played by a judge after he or she has been elected, and is necessary for the majority’s “single official” argument, which is based on an examination of the duties and functions performed by a trial judge once he or she is in office. The express language of Section 2(b) looks only to the "political processes leading to nomination or election,” and to whether minority members "have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice.” Congress intended in Section 2 to focus on the elimination of discrimination in voting, thus the title of the Act, and on allowing minorities opportunities for electoral success. See Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986); Haith v. Martin, 618 F.Supp. 410, 413 (E.D.N.C.1985), aff'd, 477 U.S. 901, 106 S.Ct. 3268, 91 L.Ed.2d 559 (1986) (the Act applies “to all voting without any limitation as to who, or what, is the object of the vote") (emphasis in original). As one court has emphatically noted, [njowhere in the 239 pages of the [Senate] Report is there any indication whatsoever that Congress intended the Voting Rights Act to apply to only particular types of elections. Rather, the entire Report indicates ... that the 1982 amendment was intended to effect an expansive application of the Act to state and local elections.
Southern Christian Leadership Conference v. Siegelman, 714 F.Supp. 511 (M.D.Ala.1989).
The title or duties of an elected office, and what transpires in the office after the votes are cast and counted are of little consequence to the fundamental question of whether, due to significant white bloc voting, the votes of a cohesive minority group are consistently submerged and rendered ineffectual to elect the minority's preferred candidate.


. The Butts rule that a single-member office is not physically divisible has even been implicitly rejected in Carrollton Branch of NAACP v. Stallings, 829 F.2d 1547 (11th Cir.1987). In Stall-ings, plaintiffs challenged the one-person form of county commission government in Carroll County, Georgia, because it diluted minority voting strength and lessened the opportunity of black persons in the county to participate in the electoral process. This one-person system had been in effect since 1953. The Eleventh Circuit reversed a judgment in favor of the defendants, holding that the district court had applied the incorrect legal standard (in light of Gingles) by failing to give the proper weight to the two most important factors in a Section 2 vote dilution claim: (1) the extent to which minorities had been elected, and (2) the existence of racially polarized voting. Id. at 1555.
In its brief discussion of Stallings, the majority mischaracterizes the Eleventh Circuit’s analysis, implying that the reversal turned only on the presence of evidence indicating a discriminatory intent. In fact, the Eleventh Circuit devoted most of its discussion to an analysis of the "effects” test of Section 2 and Gingles, and to the district court’s findings as to whether the single-member scheme resulted in discriminatory vote dilution. The Eleventh Circuit reversed the district court’s judgment based both on its treatment of the plaintiffs’ constitutional challenge, and on its treatment of the Section 2 challenge as well.


. The court in Butts noted that
[t]he district court appears to have implicitly assumed ... that the Act condemns any electoral arrangement that makes it more difficult for a minority class to elect one of its members to office. That is not the standard for determining violations of the Act.... [T]he Act is concerned with the dilution of minority participation and not the difficulty of minority victory.
Butts at 149.


. See, e.g., Allen v. State Board of Elections, 393 U.S. 544, 89 S.Ct. 817, 22 L.Ed.2d 1 (1969); Chisom, 839 F.2d at 1059.


. The majority’s reliance on Dillard v. Crenshaw County, 831 F.2d 246 (11th Cir.1987), is misplaced. The majority cites this case as an example of a court analyzing the functions performed by an official to determine if the position is a single-member office. The issue in Dillard, however, was not the threshold question of whether Section 2 applied to the office under consideration, but, rather, whether a proposed Section 2 remedy was adequate.


. In its brief to this Court, the State notes that the reasoning of Butts has been extended to judicial elections. United States v. Dallas County Commission, 850 F.2d 1430 (11th Cir.1988), cert. denied, - U.S. -, 109 S.Ct. 1768, 104 L.Ed.2d 203 (1989). In Dallas County Comm’n, the Eleventh Circuit held that the at-large election of the probate judge position in question was permissible under the Voting Rights Act. While the cited case bolsters the proposition that the Voting Rights Act does apply to the judiciary, it does not aid the defendants in arguing that the reasoning of Butts should be applied to the situation in the instant case. Unlike the situation currently before us, in which there are a number of judgeships in the relevant area, the Eleventh Circuit was reviewing an electoral scheme in which only one probate judge was to be elected from the relevant geographic area.


. Straining to encompass Texas trial judges within the Butts exception the majority focuses on cases after they have been assigned to an individual judge, and concludes that each judge decides each case individually without input from other district judges. This factor, concludes the majority, classifies a trial judge as a “single-member” office holder, thus rendering a vote dilution claim completely inapplicable to the at-large election of these officials.
The majority is not even consistent in its argument. In the opinion’s penultimate paragraph, for example, the majority admits that an "amelioration of ... dilution of minority interests” might be possible by redistricting. Majority Opinion at 308. The majority concludes, however, that this potential improvement is outweighed by state interests in maintaining an at-large scheme. The majority also suggests that other voting structures, such as majority vote requirements, anti-single shot voting provisions, or numbered posts might be challenged and adjusted. Obviously, voting structures such as numbered posts do not logically apply to a single office position. Where significant racial polarization of voting exists, these structures operate in conjunction with at-large multi-seat elections to dilute minority votes.


. The Siegelman court concluded, and I agree, that the courts in both Butts and Dallas County Comm’n implicitly utilized the term “single-member office” to refer "to a situation where under no circumstances will there ever be more than one such position in a particular geographic voting area.” Siegelman at 518.


. The approach set forth in this dissent is not novel. As the majority concedes, several courts have found Section 2 violations in cases arising from similar factual situations. For example, in Clark v. Edwards, 725 F.Supp. 285 (M.D.La.1988), the district court assumed that districts with more than one judicial position were properly characterized as multi-member districts. Similarly, in Haith v. Martin, the district court concluded that because North Carolina Superior Court judgeships are "designated seats in multi-member districts, ... they are subject to section 5 preclearance requirements.” 618 F.Supp. 410. Quoting the language of Section 2, the Haith court stated that "the Act applies to all voting without any limitation as to who, or what, is the object of the vote.” Id. at 413. See also Martin v. Allain, 658 F.Supp. 1183 (S.D.Miss.1987); Williams v. State Board of Elections, 696 F.Supp. 1563 (N.D.Ill.1988). The majority, noting that Haith's focus was preclearance under Section 5 and not the merits of a vote dilution claim under Section 2, discounts this reference to the designation of trial judges as part of a multi-member body.
While urging that Haith is irrelevant to the instant case because it involves Section 5 pre-clearance, the majority notes that there is no reason to distinguish between Section 5 and Section 2 with "respect to their applicability to judicial elections.” Majority Opinion at 302. The majority’s conclusion is based on the realization that [t]o hold otherwise would lead to the incongruous result that if a jurisdiction had a discriminatory voting procedure in place with respect to judicial elections it could not be challenged, but if the state sought to introduce that very procedure as a change from existing procedures, it would be subject to Section 5 preclearance and could not be implemented.
Id. Yet even as the majority acknowledges the interlocking nature of Section 2 and Section 5, it exempts from its reasoning those judges who do not act collegially. The majority is attempting to maneuver a judicial tightrope; I find the majority’s approach strained, at best, and at worst internally inconsistent. I am unable to concur in this reasoning.


. The majority asserts that the essential right secured to minorities under Section 2 is the right to have "their interests ... represented in governmental decisions.” Majority Opinion at 308. The majority states that the goal of electing minority judges is "so that minorities’ views and concerns are considered by the judges who decide important issues in their lives.” Id. at 307.
By characterizing the goal of Section 2 in this fashion, the majority opinion lays the foundation for its argument that subdistricting multi-seat counties would create a perverse result by lessening "minority influence” over the decisions reached in lawsuits. The majority is concerned that under a system such as that set out in the district court's interim plan, there is a high probability that a minority voter appearing in court will have his or her case heard by a judge which he or she had no hand in electing. Majority Opinion at 312-313. The majority notes that under the district court’s interim plan, for example, a minority litigant has “a 98.3% chance of appearing before a judge in whose election he had not been able to vote.” Id. at 313. These statistics are meaningful, however, only if one accepts the unstated premise that Texas district judges decide cases according to the way their constituency would like them to decide, rather than according to what the law requires. If this were the case, then it should be noted that even under the existing system it is highly probable that a case will be heard outside the county in which a voter lives. In such a case, at least one — and probably both — of the parties will be appearing before a judge who was elected by a population which does not include that party.
The majority's discussion approaches the problem from the wrong direction; quite simply, the focus should be on the rights of the voter, not the litigant. The essential inquiry is whether the minority vote is being diluted— whether minority citizens have an equal chance of electing candidates of their choice. As the majority acknowledges, the standard is whether the political processes are equally open to participation. The focus of both the 1982 legislative history of the Act and Gingles is on electoral opportunities and success.
It is true that one of the Senate Report factors that may be probative in a vote dilution case to establish a Section 2(b) violation is "whether there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the minority group.” S.Rep. at 29. However, the Senate Report emphasizes that ”[u]nresponsiveness is not an essential part of plaintiffs case.” Id. at n. 116. In fact, in Clark v. Edwards, 725 F.Supp. 285 (M.D.La.1988), a case involving a vote dilution challenge to the use of multi-member districts and at-large voting to elect Louisiana district court, family court, and court of appeals judges, the district court remarked that the element of responsive representation simply is not a consideration in a judicial election case:
The Senate Report ... also suggested that lack of responsiveness on the part of elected officials to the particularized need of the members of the minority group might be a factor in some cases.... That obviously is not a factor in this case since the only response which a member of the judiciary may make is to rule on all matters fairly and impartially, without favoring or being prejudiced against any group.
Id. at 301.
The right of minorities to an equal opportunity to elect the candidates of their choice, presumably minority candidates, encompasses more far-reaching effects than the ability to take part in the decisionmaking processes of self-government. Despite the progress achieved under federal and state civil rights statutes, minorities in this country are not yet free of the lingering legacy of racial discrimination in areas such as employment and education. Black and Hispanic judges serve as role models for other minority group members, who may not have envisioned a legal or judicial career as any sort of a real possibility in the past. In addition, minority electoral victories encourage other minority members to participate in the political process by voting and by running for office. Persistent minority defeat, on the other hand, leads to voter apathy and a feeling of exclusion from the opportunity to join in the process of self-government.


. Section 2, as amended in 1982, now provides:
(a) No voting qualification or prerequisite to voting or standard practice, or procedure shall *315be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title, as provided in subsection (b) of this section.
(b) A violation of subsection (a) established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) of this section in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.
42 U.S.C. § 1973.


. Dillard, 831 F.2d at 252.


. In holding that the current at-large scheme for electing Texas district court judges violates Section 2, the district court made various factual findings regarding the Gingles threshold factors as well as the Senate Report, or Zimmer, factors. It is noted that the majority never reaches the district court’s treatment of the vote dilution factors, however, based on its per se exclusion of at-large elections for trial judges from the scope of Section 2(b). For purposes of this dissent, I need not now decide if the district court correctly determined these factual issues. I do note, however, that the trial record is replete with evidence of an inescapable reality: minorities in the challenged Texas districts are seldom ever able to elect minority candidates to any of the at-large district court judge positions available in the districts.


. I express no opinion as to whether or not such a situation may ever be demonstrated.


. When weighing a state's claim that it has a compelling interest in retaining the existing at-large system, courts should keep in mind the common sense notion that the role of judges differs from that of legislative and executive officials. Since it is not the role of judges to "represent" their constituents, an examination of the "responsiveness" of the elected official to minority concerns is clearly irrelevant. The Senate Report has specifically indicated that unresponsiveness is not an essential part of a plaintiffs claim. S.Rep. at 29, n. 119.
Alternatively, a state may be able to demonstrate that the continued use of an at-large district insures a fair and impartial judiciary because judges are elected from all of the people. The state may conclude that judges should be discouraged from thinking of themselves as representing the interests of a particular jurisdiction. While the interests of fairness and impartiality exist at all levels of the state judicial system, their weight lessens as they are applied to lower courts. Once a state decides to elect judges from areas smaller than the entire state, it has made a decision to permit the appearance that lower court judges are accountable to only part of the electorate. Consequently, closer scrutiny may be given to the state’s choice of an electoral scheme.


. For example, one of the two “[a]dditional factors that in some cases have had probative value" in the Senate Report's illustrative list of totality of the circumstances factors is "whether the policy underlying the state or political subdivision's use of such voting qualification, prerequisite to voting, or standard, practice or procedure is tenuous." S.Rep. No. 417, 97th Cong., 2d Sess. 29, reprinted in 1982 U.S.Code Cong. & Admin. News 177, 207. In the proceedings below, the district court considered this factor at the appropriate point — during a trial on the merits. The district court was not persuaded by defendants’ defense that at-large elections served a critical state interest. The court determined that "[wjhile the Court does not find that the present system is maintained on a tenuous basis as a pretext for discrimination, the Court is not persuaded that the reasons offered for its continuation are compelling.” District Court Opinion at 77.


. Because of my view that the State has not articulated a substantial interest in retaining the existing at-large system of electing district *318judges, I do not address the question of how much weight this factor should be afforded. As the Supreme Court has indicated, "recognizing that some Senate Report factors are more important to multimember district vote dilution claims than others ... effectuates the intent of Congress.” Gingles, 478 U.S. at 49 n. 15, 106 S.Ct. at 2765 n. 15. I do, however, indicate my firm belief that, under no circumstances, should the State’s interest outweigh the following factors: the extent to which minority group members have been elected to office in the jurisdiction and the extent to which voting in the elections of the jurisdiction has been racially polarized. This belief is based on my acknowl-edgement of the Supreme Court’s indication that "[ujnder a 'functional' view of the political process mandated by § 2 ... the most important Senate Report factors bearing on § 2 challenges to multimember districts are (these factors.]” Id. Additionally, placing greater weight on the factors which examine minority success at the polls and racial voting patterns furthers the purpose of the Act to "correct an active history of discrimination ... [and] deal with the accumulation of discrimination.” S.Rep. at 5.


. In Martin v. Allain, 658 F.Supp. 1183, 1195-96 (S.D.Miss.1987), the court adopted a single-member district remedy for some Mississippi trial judges who were elected at-large in racially dilutive elections, after finding that Mississippi already elected some other judges from areas *319smaller than the court's jurisdiction. The court there stated:
Although the state has adopted the policy of the post system of electing judges in multi-member judicial districts above the justice court level, it long ago adopted the policy of single-member electoral districts for justice court judges. The state also has the policy of judges deciding cases which may originate outside their election districts.


. This is not meant to suggest, however, that this many subdistricts are required. If fewer subdistricts are utilized, each subdistrict will, of course, have a greater population.


. It is also notable that one judge, an inter-venor in the instant case, testified that he was not aware of any allegations of unfairness or suggestions that white litigants were not treated fairly by minority judges elected from subcounty Justice of the Peace precincts.


. It should be noted that the Texas Constitution limits the State’s interest in establishing specialty courts; the state supreme court has ruled that the legislature may not disturb state courts’ jurisdiction.


. Because the district court, in its interim plan, indicated the belief that a remedy could be created which allows the substantial use of the Texas system of specialty courts, District Court Order at 7, I express no view on whether or not a state's interest would be substantially stronger if such a remedy could not be devised.


. Connor v. Finch, 431 U.S. 407, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977).


. South Carolina v. Katzenbach, 383 U.S. 301, 308, 86 S.Ct. 803, 808, 15 L.Ed.2d 769 (1966).